Citation Nr: 0420984	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  04-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the September 1978 decision of the Board of Veterans' 
Appeals that denied the veteran's claim of entitlement to a 
total rating based on individual unemployability should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The issue of entitlement to Entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C. § 1318 is addressed in a separate decision.)


REPRESENTATION

Moving party represented by: Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to January 
1943; he died in January 1994.  The moving party is the 
veteran's widow.

The moving party has challenged the Board's September 1978 
decision on the grounds of clear and unmistakable error.  38 
U.S.C.A. §§ 5109A and 7111 (west 2002); 38 C.F.R. §§ 20.1400, 
20.1403 (2003); VAOPGCPREC 01-98.  


FINDINGS OF FACT

1.  In September 1978, the Board denied the claim of 
entitlement to a total disability rating based on individual 
unemployability.  

2.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.  


CONCLUSION OF LAW

The September 1978 Board decision, denying a total disability 
rating based on individual unemployability did not contain 
clear and unmistakable error.  38 U.S.C.A. §§ 7111 (West 
2002); 38 C.F.R. § 20.2403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
(VCAA), was signed into law since the Board issued the 
September 1978 decision.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  The Board finds that 
the Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to the moving party's allegations of CUE.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, 
no further action is required in light of the new 
legislation.

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002).  A decision of the Board that 
revises a prior Board decision on the grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision.  38 C.F.R. § 
20.1406 (2003).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows: 

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. --(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. --(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The U.S. Court of Appeals for Veterans Claims (Court), in 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)), stated that for 
clear and unmistakable error to exist, (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."   Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Here, the moving party argues that the Board did not properly 
review the records in 1978, and that the duty to assist in 
obtaining records had not been met.  She also argues that the 
veteran was forced to retire in 1973 due to his service-
connected disabilities, and that this occurred prior to the 
heart attack that he suffered the following year.  The moving 
party asserts that the assignment of temporary total ratings 
during the veteran's lifetime should have been considered.  

In 1952, the veteran appealed a Regional Office (RO) decision 
to deny increased ratings for anxiety, hearing loss and 
otitis media to the Board.  The Board denied the appeal in an 
April 1952.  

A veteran filed a claim for an increased rating in October 
1972.  VA medical records, dated in September and October 
1972, reflect ongoing treatment for ear drainage.  The 
veteran underwent tympanoplasty in October 1972.  By December 
1972 rating action, the RO granted a temporary total rating 
for otitis media and assigned a separate 10 percent rating 
for hearing loss.  The rating for anxiety remained at 10 
percent.  The veteran initiated an appeal.  Over the course 
of the appeal, VA treatment records, VA examination reports, 
personal hearing testimony, a VA social service report, and 
employment statements were added to the record.  Some of the 
development was undertaken following a May 1977 Board remand.  
Also, the RO assigned temporary total ratings for otitis 
media, as well as increased ratings for hearing loss and 
anxiety while the issues were in appellate status.  

VA treatment records, dated from 1972 to 1973, reflect 
ongoing treatment for the veteran's otitis media and hearing 
loss, including tympanoplasty in June 1973 and the insertion 
of a Perley tube in October 1973.  The records also show that 
the veteran was treated for a rash associated with his 
nervousness during this period as well.  A May 1973 VA 
audiological evaluation revealed slight impairment for 
conversational speech in a quiet room, as well as slight 
conductive hearing loss at high frequencies for the right ear 
with a sensorineural component, and moderate mixed loss in 
the left ear.  

VA records reflect ongoing treatment for otitis media and 
occasional treatment for rashes, including a right middle ear 
exploration with Bondy mastoidectomy with removal of 
cholesteatoma in January 1974.  VA audiological evaluations, 
conducted in July and August 1974, showed a decrease in left 
ear hearing.  In December 1974, a VA examiner reported an 
impression of bilateral neurosensory hearing loss with 
greater severity on the left, and ruled out peripheral end 
organ etiology with regard to dizziness.  

A May 1975 VA social service report reveals that the veteran 
was depressed and in need of treatment, medication and 
therapy.  The examiner pointed out that the veteran's hearing 
loss, rated 10 percent disabling, had become progressively 
worse and his retirement was necessary due to poor 
equilibrium.  

In December 1975, the veteran submitted a VA Form 21-527 
(Income Net Worth and Employment Statement).  He reported 
that he became totally disabled in 1973, and that he had been 
working as a mail carrier.  He noted the almost continuous 
loss of time from work due to illness.  He had not worked 
since he became totally disabled.  The veteran reported that 
he had finished high school, but had not spent time in other 
technical or vocational schooling.  The veteran stated that 
he had to leave his job due to service-connected 
disabilities.  He also noted that for the past twelve months, 
he had been under a doctor's care, ill at home and in the 
hospital.

At a February 1976 hearing, the veteran provided details 
regarding problems with equilibrium and increases in hearing 
loss, and discussed how the disabilities affected activities 
such as driving.  Regarding his retirement, the veteran 
testified that he kept blacking out on his mail routes and 
that he was given a disability retirement.  He stated that 
his employer used VA and private physician reports to make 
the determination.  The veteran had not made attempts to 
secure employment since his retirement in 1973 based on 
advice from his physician.  The veteran testified that the 
physician based the decision on the veteran's general health.  
The veteran also pointed out other problems with his heart 
and ulcer.  

Pursuant to the Board's May 1977 remand, the veteran filed 
another VA Form 21-527 in June 1977.  He reported that he 
became totally disabled in May 1973, and that he had been 
working as a mail carrier.  He noted the continuous loss of 
time from work due to illness.  He had not worked since he 
became totally disabled.  The veteran stated that he had to 
quit his last job due to his physical condition and that he 
had been under a doctor's care for the past twelve months.  

On a July 1977 VA audiometric examination, there was no 
response to air and bone conduction signals in the left ear.  
In the right ear, the puretone average was 47, speech 
thresholds were 40, and discrimination was 84 percent.  

In July 1977, the veteran underwent a modified radical 
mastoidectomy with Type III tympanoplasty of the left ear.  
At a December 1977 VA audiometric evaluation, the examiner 
commented that the right ear exhibited a slight air-bone gap 
in the high frequencies and that the left ear appeared 
unusable.  The examiner also noted a decrease in right ear 
hearing since the April 1976 examination.  At a January 1978 
examination, the examiner found moderately severe, mixed type 
hearing loss for the right ear and no evidence of hearing in 
the left ear.  Another tympanoplasty was performed in January 
1978.  

At July 1978 personal hearing before Members of the Board, 
the veteran testified that he had undergone a number of 
surgeries since 1972 for his otitis media.  He noticed a 
decrease in headaches and pressure on the eardrum since that 
time.  However, the surgery did not relieve his blackout 
spells.  Shortly before the surgery, he noticed a complete 
hearing loss in the left ear and that he had suffered from 
continuous drainage since 1974.  He also noticed that his 
hearing had gradually become worse.  The veteran testified 
that he had retired from the postal service for reason of 
physical disability in 1973 since he was blacking out on his 
routes and running out of leave.  The veteran testified that 
he had his first heart attack in 1974 and another in 1976.  
He also testified that his physician advised him against 
obtaining employment since retirement.  At the time, the 
representative noted that the issue of an increased rating 
for an anxiety disorder was not at issue, but opined that the 
disability was related to the claim for a total rating.  The 
veteran testified that his hearing problem had increased his 
nervousness.  He also provided information about his 
medication and indicated that his physician furnished notes 
for him to carry with regard to his equilibrium problems.  
The veteran gave an approximate date of 1977 for total 
hearing loss in the left ear.  During the hearing, the 
criteria used to rate hearing loss were discussed, and the 
veteran stated that the 40 percent rating was appropriate.  
However, he did not feel that the 10 percent rating for 
otitis media was adequate because of the need for repeated 
surgeries and treatment.  He also noted an increase in 
irritability, which affected his dealings with others.  When 
asked if his heart, ear or nervous condition prevents him 
from working, the veteran answered that it was a combination 
of all three conditions.  

The Board denied the veteran's claim of entitlement to a 
total rating based on individual unemployability in September 
1978.  In that same decision, the Board denied the claim of 
increased ratings for otitis media and hearing loss.  At that 
time, service connection was in effect for defective hearing, 
rated 40 percent disabling, anxiety neurosis rated 30 percent 
disabling, and postoperative otitis media rated 10 percent 
disabling.  The combined rating was 60 percent.  

In the decision, the Board acknowledged that the veteran had 
not worked since 1973, and found that the service-connected 
disabilities were sufficiently disabling so as to result in 
significant interference with his normal employability as 
denoted by the combined rating of 60 percent in effect since 
December 1977.  The Board noted the veteran's nonservice-
connected heart condition in addition to the service-
connected disabilities.  The Board determined that the 
objective evidence did not show, nor did it show at any point 
during the appeal period that a total rating based on 
individual unemployability was warranted.  Specifically, it 
was determined that gainful employment was not precluded 
solely by reason of service-connected disabilities.  

Under the laws and regulations effective at the time of the 
September 1978 Board decision, total disability will be 
considered to exist when there is present any impairment of 
mind or body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.  Total disability ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent disability evaluation, or, with less disability, 
if certain criteria are met.  Where the schedular rating is 
less than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, 
where the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Board reviewed and evaluated the evidence 
related to the appropriateness of the ratings given the 
applicable criteria in effect at the time, and ultimately 
found that higher ratings were not warranted for hearing loss 
and otitis media.  That decision is final.  Therefore, at the 
time of the Board's decision, the percentage requirements of 
38 C.F.R. § 4.16(a) had not been met.  

After weighing and balancing the evidence of record, the 
Board determined that although the service-connected 
disabilities were sufficient to produce significant 
interference with normal employability, gainful employment 
was not precluded solely due to the service-connected 
disabilities.  The medical evidence of record in September 
1978 clearly demonstrated that the veteran had ongoing 
problems with his otitis media which required surgery, and 
that he experienced an increase in hearing loss and 
nervousness.  It was also shown that the poor equilibrium 
resulting from the otitis media was a factor in the veteran's 
retirement as a mail carrier.  In fact, this was specifically 
pointed out in the VA social service report of 1975.  
However, there were no medical opinions at the time that 
indicated that employment was precluded solely because of the 
manifestations of otitis media, hearing loss or anxiety.  The 
evidence, including the veteran's testimony, strongly 
suggests that the service-connected disabilities in 
conjunction with the nonservice-connected heart condition 
produced unemployability.  Therefore, it was reasonable for 
the Board to find that the service-connected disabilities 
alone did not result in the veteran's unemployability.  

Based on the above discussion, the Board is unable to find 
that the September 1978 denial of the veteran's claim 
involved clear and unmistakable error.  The Board again 
points out that the fact that mere disagreement with the 
manner in which this evidence is weighed or evaluated is not 
sufficient to constitute clear and unmistakable error.  It 
has not been shown that incorrect facts were before the Board 
at that time, or that the law and regulations in effect in 
1978 were incorrectly applied so as otherwise to provide a 
basis for a finding of clear and unmistakable error.  The 
appeal is denied.


ORDER

Clear and unmistakable error is not found with respect to the 
September 1978 Board decision denying entitlement to a total 
rating based on individual unemployability, and the appeal is 
denied.  


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



